                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:17-cr-00125-BR-1
                                   No. 5:20-cv-00297-BR


TEVIN NORWOOD,                                       )
                                                     )
               Petitioner,                           )
                                                     )
               v.                                    )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
               Respondent.                           )



       This matter is before the Court on the parties’ joint motion to set a briefing schedule on

Petitioner’s motion pursuant to 28 U.S.C. § 2255 seeking vacatur of his conviction under 18 U.S.C.

§ 922(g) based on United States v. Rehaif, 139 S. Ct. 2191 (2019). For the reasons set forth in the

parties’ joint motion, the motion is GRANTED. It is further ORDERED that:

               (a)     Counsel for Petitioner shall make every effort to file any withdrawal of

       Petitioner’s Rehaif-based Section 2255 no later than September 13, 2021;

               (b)     Respondent’s motion to dismiss and supporting memorandum shall be filed

       by October 13, 2021 unless Petitioner’s motion is withdrawn before then;

               (c)     Petitioner’s response, if any, shall be filed within twenty-one (21) days of

       the filing of Respondent’s motion to dismiss;




          Case 5:17-cr-00125-BR Document 50 Filed 07/21/21 Page 1 of 2
       (d)     Respondent’s reply, if any, shall be filed within fourteen (14) days after

Petitioner’s response.

This 21 July 2021.




                             _______________________________
                                       W. Earl Britt
                                       Senior U.S. District Judge




                                  2
   Case 5:17-cr-00125-BR Document 50 Filed 07/21/21 Page 2 of 2
